The plaintiff in error, Otto Bauer, was tried and convicted at the July, 1911, term of the county court of Washita county, on a charge of having the unlawful possession of intoxicating liquors with intent to sell the same, and his punishment fixed at a fine of five hundred dollars and imprisonment in the county jail for a period of 180 days. We have carefully examined the record and find no errors prejudicial to the substantial rights of the plaintiff in error. The judgment of the trial court is therefore affirmed.